DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Applicant’s amendment, filed 11/16/2020, has been entered.
	Claims 2-60, 62, 73, 76, 78 have been canceled.
Claims 1, 61, 63-72, 74, 75, 77, 79-83 are pending.
Claims 65, 67 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 61, 63-64, 66, 68-72, 74, 75, 77, 79-83 are currently under examination as they read on a therapeutic method comprising selecting a patient who is on a moderate-dose statin therapy and administering to the patient a PCSK9 inhibitor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 61, 63-64, 66, 68-72, 74, 75, 77, 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2013/0064825 A1) in view of Sleeman et al. (US 8,062,640 B2).
Chan et al. taught a method for treating hypercholesterolemia in a patient who is intolerant to statin in the absence of a concomitant statin a 150 mg dose of a PCSK9 antibody once every two weeks (see, e.g., paragraphs [0021]-[0022], [0535-0537]); wherein the patient has HeFH, diabetes, CHD, a risk score of greater than 5% and  skeletal muscle-related symptoms after taking statin and exhibiting a LDL-C level greater than about 70 mg/dL (see, e.g., paragraphs [0024], Example 24, [0428] and [0537]).  Moreover, Chan taught combination treatment with a non-statin lipid modifying agent such as ezetimibe or niacin (see, e.g., a history of adverse reactions to statin therapy” (see [0537]).
Although Chan did not teach the specific antibody as recited in the present claims, it would have been obvious to one of ordinary skill in the art to use that specific antibody as recited because said antibody was well-known in the art as of the effective filing date of the claimed invention as taught by Sleeman et al. (see entire document).  In particular, Sleeman taught the same antibody with the same CDR sequences as recited in the present claims (see, e.g., claim 2).  One of ordinary skill in the art would have been motivated to use Sleeman’s antibody given that Sleeman also taught using the antibody for reducing cholesterol in patients with HeFH (paragraph bridging columns 10-20).  Moreover, one of ordinary skill in the art would have reasonable expectation of success to use the antibody taught by Sleeman given that it was effective in lowering cholesterol in HeFH (see, e.g., 3 column 1 line 60 to column 2 line 15).
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., method of administering a PCSK9 antibody to reduce cholesterol in HeFH patient / the specific anti-PCSK9 antibody) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (administering the known PCSK9 antibody according to the method taught by Chan) with no change in their respective functions and the combination would have yielded nothing more than predictable results of treating hypercholesterolemia by administering the same PCSK9 antibody. 
The difference between the claimed invention and the prior art is the doses of the antibody.  However, it is noted that determination of dosage is routinely determined by the In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.  For example, Chan taught that "therapeutically effective amount" refers to the amount of a PCSK9 antigen binding protein determined to produce a therapeutic response in a mammal and such therapeutically effective amounts are readily ascertained by one of ordinary skill in the art (paragraph [0238]).
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.  
Response to Applicant’s argument
Applicant argues that the presently amended claims are distinct and unobvious from Chan in that it require the patient to be intolerant to at least two different statin whereas Chan disclosed patients who need only have tried at least 1 statin and have been unable to tolerate any dose or an increase in statin dose.  In response, it is first noted that Chan’s disclosure of patient who have tried and found to be intolerant to at least 1 statin does not exclude those who are intolerant to more than one statin.  In fact, Chan disclosed multiple statins and lowest more than 1 statin as their need for alternative therapy would naturally be greater than someone who is only intolerant to 1 statin.  With regards to Applicant’s assertion that Chan fails to teach use of PCSK9 antibody in patient having “complete statin intolerance”, it is noted that the present claims recite “intolerant to at least two” statins not “complete statin intolerance”.  Therefore, for reasons above, Chan’s disclosure would render obvious the amended claims.
The rejection is maintained for reasons of record as it applies to the amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 61-64, 66, 68-72, 74, 75, 77, 79-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-16 of U.S. Patent No. 8,357,371; claims 1, 4-10 of U.S. Patent 9,550,837; and claims 1-25 of U.S. Patent 9,561,155 in view of Chan et al (US 2013/0064825 A1, cited on IDS).
Claims of the patents listed above and the pending claims of the present application are directed to a method of treating hypercholesterolemia comprising administering a PCSK9 specific antibody.  The patented claims uses the same anti-PCSK9 antibody as the antibody recited in the pending claims of the present application, i.e., SEQ ID NOs: 76, 78, 80, 84, 86 and 88 of the patented claims are identical to SEQ ID NOs: 2, 3,4, 7, 8 and 10 of the present claims.  
The patented claims do not disclose patients being statin intolerant.  This difference between the present claims and the patented claims can be rendered obvious by the teachings of Chan et al. (US 2013/0064825 A1) as discussed in the 103 Rejection (see supra).  Given the teaching by Chan that the PCSK9 antibody can be used for patients who are statin-intolerant, it would have been obvious to one of ordinary skill in the art to apply the method disclosed by the claims of patents ‘837 and ‘155 to statin-intolerant patients.  Similarly, patients who are statin-intolerant would read on those who have been on a statin regiment just prior to administration of the PCSK9 antibody (claim 8 of patent ‘371).  Moreover, with regards to the various antibody dosages as recited in the present claims, it is noted that such manipulations routinely practiced by the ordinary artisan at the time the invention was made were known as result effective variables to increase efficacy of the treatment.  It is well settled that "discovery of an optimum In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  Therefore, the disclosures of each of the patented claims in view of Chan would render obvious of the present claims.
The rejection is maintained for reasons of record as it applies to the amended claims.

Claims 1, 61-64, 66, 68-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims 1, 5-6, 9-18 of copending Application 14/539,199 and claims 1, 45-52, 54-60, 62-63, 65-76 of copending Application 14/657,192 in view of Chan et al. (US 2013/0064825 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim and the co-pending claims listed above are both directed to a method of treating hypercholesterolemia comprising administering a PCSK9 inhibitor the same anti-PCSK9 antibody.  The difference between the present claims and the co-pending claims can be rendered obvious by the teachings of Chan et al. (US 2013/0064825 A1) as discussed in the 103 Rejection (see supra).  
Application ‘199 taught treating subject with hypercholesterolemia with the same PCSK9 antibody in the absence of concomitant statin therapy.  In view of the teaching by Chan as discussed above, it would have been obvious to one of ordinary skill in the art to select a patient who is statin-intolerant.
192 also taught the same method of treating hypercholesterolemia with the same PCSK9 antibody even at the same dose and frequency. In view of the teaching by Chan as discussed above, it would have been obvious to one of ordinary skill in the art to select a patient who is statin-intolerant.
Moreover, with regards to the various administration dosages and frequencies as recited in the present claims, it is noted that such manipulations routinely practiced by the ordinary artisan at the time the invention was made were known as result effective variables to increase efficacy of the treatment.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  Therefore, the present claim and the patented claims anticipate and/or render obvious of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejection is maintained for reasons of record as it applies to the amended claims.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        April 1, 2021